Appeal from an award of the State Industrial Board made under the Workmen’s Compensation Law awarding $500 to the Special Fund under section 15, subdivision 8; $500 to the Vocational Rehabilitation Fund under section 15, subdivision 9, and $300 to the Fund for Reopened Cases under section 25-a of the Workmen’s Compensation Law. The deceased employee was the manager of an office of the employer located in Brooklyn and was required to attend a three days’ safety conference at the Hotel Astor in New York city. At the conclusion of the second day’s session, deceased left the hotel and with two fellow employees walked to the *823Pennsylvania Railroad Station where he intended to board a train for his home. They separated at the station. Some time later he was injured by falling between two cars of a Long Island train at the station. It is contended by the appellants that no industrial accident had occurred;, that the accident did not arise out of and in the course of the employment and that it resulted solely from intoxication. Award unanimously affirmed, with costs to the State Industrial Board. Present ■— Hill, P. J., Bliss, Heffernan, Schenck and Poster, JJ.